Fourth Court of Appeals
                                      San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-20-00034-CV

    Ricardo GARZA and Martha Garza, individually and as next friends of R.G. Jr. and J.G.,
                                       minors,
                                      Appellants

                                                   v.

                         DAIMLER TRUCKS NORTH AMERICA, LLC,
                                      Appellee

                      From the 45th Judicial District Court, Bexar County, Texas
                                    Trial Court No. 2014CI07361
                            Honorable Michael E. Mery, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice

Delivered and Filed: March 4, 2020

DISMISSED

           Appellants filed a motion to dismiss this appeal. Appellants’ motion to dismiss the appeal

is granted; this appeal is dismissed. See TEX. R. APP. P. 42.1(a)(1); 43.2(f).

                                                    PER CURIAM